
	
		One Hundred Twelfth Congress of the United States
		  of America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. CON. RES. 36
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 5, 2012
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		To authorize the use of the rotunda and
		  Emancipation Hall of the Capitol by the Joint Congressional Committee on
		  Inaugural Ceremonies in connection with the proceedings and ceremonies
		  conducted for the inauguration of the President-elect and the Vice
		  President-elect of the United States.
	
	
		1.Use of the rotunda and Emancipation Hall of
			 the capitolThe rotunda and
			 Emancipation Hall of the United States Capitol are authorized to be used on
			 January 21, 2013, by the Joint Congressional Committee on Inaugural Ceremonies
			 in connection with the proceedings and ceremonies conducted for the
			 inauguration of the President-elect and the Vice President-elect of the United
			 States.
		
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
